313 So.2d 842 (1975)
Charles VERRET et al.
v.
Georgiana Carlin NORWOOD et al.
No. 56392.
Supreme Court of Louisiana.
June 23, 1975.
Application denied. The result is correct.
BARHAM, J., is of the opinion the writ should be granted. The Court of Appeal criticized Walmsley v. Pan American Petroleum Corporation, 244 La. 513, 153 So.2d 375. Nevertheless, they felt compelled to follow that holding that Louisiana had an action to remove cloud from title. We do not have such an action in Louisiana procedure and we should expressly overrule the Walmsley case. Although this writ denial can be said to recognize the incorrectness of Walmsley to lay down specifically the rule overruling that case, we should grant the writ and write a full opinion.
TATE and DIXON, JJ., concur in the denial since the same result will be reached by the real actions authorized by the 1960 Code of Civil Procedure. We agree with the dissent that the action to remove title recognized by Walmsley v. Pan American, 244 La. 513, 153 So.2d 375 (1963) is probably not authorized since enactment of the 1960 Code.